Citation Nr: 1448300	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating, in excess of 10 percent, for left knee degenerative joint disease (DJD), as secondary to service-connected right knee status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse



ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the New Orleans Department of Veterans Affairs Regional Office (RO).

In November 2012, the Veteran and his spouse appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

Upon appeal in February 2014, the Board remanded the Veteran's claims with direction to obtain an updated VA examination to evaluate the nature and etiology of the Veteran's hypertension, as well as a VA examination to determine the current severity of the Veteran's left knee disability.  The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary, and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds substantial compliance with the remand instructions and appellate review may proceed.  Id.

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1.  The Veteran did not have blood pressure readings during service or within one year from separation, with diastolic pressure predominantly 90 mm or greater, or systolic pressure predominantly 160 mm or greater with diastolic less than 90 mm. 

2.  The Veteran's left knee disability has been manifested by flexion limited to, at worst, 110 degrees and normal extension, and painful motion. The Veteran's left knee DJD does not reflect ankylosis or manifest symptoms more appropriately rated under alternative diagnostic codes, where there is no evidence of subluxation, instability, dislocation, locking, nonunion or malunion.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.104, Diagnostic Code (DC) 7101 (2013).

2.  The criteria for a rating in excess of 10 percent for left knee DJD, as secondary to right knee disability, are not met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010, 5257, 5258, 5260, 5261, 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated November 2009 and December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all known post-service VA treatment records have been obtained and are contained in the Veteran's claims file. 

The Veteran also was provided with VA examinations in April 2010 and April 2014.  The Board finds the examinations to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded his or her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The duty to assist also imposes certain obligations on those who preside at a hearing.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the November 2012 Board hearing, the Veteran was assisted by an accredited representative, and the undersigned VLJ specifically addressed the Veteran's symptoms, treatment, and current medical status.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Service connection for hypertension

The Veteran has a current diagnosis of hypertension which he asserts was diagnosed shortly after he retired from service.  He contends that although he did not receive a diagnosis during service or within the one year presumptive period, it should be service connected because he had just retired after 23 years of service.  The Veteran receives ongoing treatment for hypertension at Barksdale Air Force Base (AFB), and Shreveport, Louisiana VA Medical Center (VAMC).  He currently controls his hypertension with medication.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As an alternative to direct service connection, certain claims may be granted on a presumptive basis for a showing of a chronic disease.  Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  To show a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease demonstrated in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

"Hypertension" is strictly and narrowly defined under VA regulation as readings taken two or more times on at least three different days, showing diastolic blood pressure predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1).  Multiple readings ". . .assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  62 Fed. Reg. 65,207-15 (Dec. 11, 1997).  See also Gill v. Shinseki, 26 Vet. App. 386 (2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains to establishing the diagnosis rather than evaluating the severity of hypertension under the rating criteria). 

The Veteran's service treatment records (STRs) were reviewed over a period of almost 20 years, from approximately 1975 through 1994.  Sample readings were as follows:  June 1977, 120/64; June 1980, 118/60; August 1981, 112/78 and 136/82; February 1986, 108/64 and 136/82; June 1994, 122/88; September 1994, 138/88, and October 1994, 154/59.  

Post-service treatment records from Barksdale AFB indicate the Veteran's blood pressure was monitored regularly.  In February 1996, although there was no reading at that time, the Veteran's primary care manager (PCM) report indicated that the Veteran's blood pressure be monitored every two years.  Medical treatment records beginning March 1997, reflect steady increases over months: March 1997, 154/81, May 1997, 155/99, June 1997, 164/77; and July 1997, 156/94.  The Veteran also provided hand-transcribed records of blood pressure readings from the months of June and July, reflecting uncontrolled systolic numbers ranging from 84 to 164.  Although a year is not indicated on the paper, the readings are consistent with elevated blood pressure noted in June and July 1997 treatment records, around the time the Veteran was diagnosed with hypertension in August 1997. 

In April 2014, the Veteran received a VA examination to determine the etiology of his hypertension.  The examiner reviewed the Veteran's medical history but could find no evidence that the Veteran experienced hypertension during or within one year following active service.  Importantly, the examiner could not offer any other medical basis to which the Veteran's hypertension could be attributed to service.

The Veteran offered testimony before the undersigned VLJ regarding his hypertension.  He stated that toward the end of his active service, when he would go to the hospital at Barksdale for sinus problems, he would receive blood pressure checks two or three times during a visit, and it was consistently high.  Then in 1997, he was seen for sinus problems, and was diagnosed with high blood pressure at that time.  Although the Veteran is found to be competent to testify as to his medical visits and symptoms he experiences, he is not competent to render a medical opinion or diagnosis of hypertension or when it began.  Layno v. Brown, 6 Vet. App. 465 (1994).

Although the Veteran's service history presents somewhat elevated blood pressure readings, there is no indication that the Veteran's blood pressure readings met the threshold criteria of establishing hypertension for VA purposes.  Further, the Board acknowledges that presumptive service connection is available for certain diseases, including hypertension.  Unfortunately, the evidence in this case provides no indication that the Veteran experienced hypertension during service.  As such there is no basis for considering and applying the chronic disease presumption of 38 U.S.C.A. §§ 1112, (West 2002).

In sum, as there is no evidence that the Veteran's hypertension began during his active service, or within the presumptive period following his active service, a grant of service connection is not warranted.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial rating increase for left knee degenerative joint disease (DJD)

The Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for his left knee DJD, as secondary to his right knee disability.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, as well as actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Ordinarily, the primary concern in a claim for an increased evaluation is the present level of disability, and although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as here, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran's left knee DJD is diagnosed as post traumatic DJD, and is currently rated under diagnostic code (DC) 5010, traumatic arthritis.  A 10 percent disability rating is designated for traumatic arthritis, which is the maximum rating authorized by the rating schedule for that diagnosis, to include degenerative changes.  38 C.F.R. § 4.71a, DC 5010.  In order to obtain a higher evaluation, the left knee must show symptoms ratable under another appropriate diagnostic code.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate is rated as 20 percent disabling; and severe is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a 0 percent disability; 45 degrees warrants a 10 percent disability; 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent disability rating; 15 degrees warrants a 20 percent disability rating; 20 degrees warrants a 30 percent disability rating; 30 degrees warrants a 40 percent disability rating; and 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

In April 2010, the Veteran received a VA examination to evaluate the left knee symptoms.  At that time, the VA examiner found the left knee to have mild degenerative narrowing in the medial and lateral compartment joint space, and mild marginal hypertrophic spurring anterior patella, with trace of supra-patella bursa fluid.  The examiner's overall impression was mild DJD and small joint effusion.  

In April 2014, the Veteran received another VA examination for both right and left knees.  He reported swelling in both knees.  Going up and down stairs was reported as painful, and the Veteran avoided stooping or kneeling.  He reported his knees got stiff after sitting for a while.  He did not wear knee braces for either knee.

During the examination, range of motion (ROM) for flexion was 110 degrees, with no objective pain for the left knee, and no limitation of extension.  The Veteran was able to perform repetitive-use testing with 3 repetitions for the left knee, with post-test ROM 110 degrees, with pain, and no limitation of extension.  Regarding functional loss, the Veteran had no additional limitation in ROM of the knee and lower leg following repetitive-use testing.  The Veteran does have functional loss and/or functional impairment of the knee and lower leg in the form of less movement than normal.  There was no tenderness or pain to palpation for joint line or soft tissue of either knee, and muscle strength was normal on both flexion and extension.

Regarding joint stability, all joint instability tests, to include anterior, posterior and medial-lateral were normal.  There was no evidence or history of subluxation or dislocation.  There also was no functional impairment of an extremity such that no effective function remained.

Imaging studies showed degenerative or traumatic arthritis in both knees, with evidence of patellar subluxation in the right knee.  As already noted, there was degenerative narrowing of the medial femoral tibial compartments of both knees, and minor spurring of the tibial spines and patella, enthesopathic bony prominence of the bilateral tibial tubercles, and bilateral anterior patellar enthesophytes as well as small suprapatellar joint effusions in both knees. 

The examiner stated that although the Veteran's knees impact his ability to work in jobs that require squatting or kneeling, he currently is employed full time at Lowes in mill works.  The examiner stated that there are no additional functional limitations due to pain, weakness, fatigability, or incoordination during a flare-up or when the joint is used repeatedly over a period of time. 

At his hearing in November 2012, the Veteran testified that he had limitation of motion when bending or stooping, and experienced pain and swelling when doing outdoor work or standing for a length of time.  He stated his left knee was swollen most times of the day, and that the doctor recommended limiting the amount of weight he should lift, and avoid ladders and stairs.  The Veteran avoids taking medication for his symptoms when possible.

The Veteran currently receives the maximum rating for his left knee DJD and, therefore, a higher rating is not available under DC 5010.  Based upon the evidence, the Veteran's current symptoms at this time do not approach those described under the other rating criteria.  The Veteran's left knee DJD does not reflect ankylosis or manifest symptoms more appropriately rated under alternative diagnostic codes, where there is no evidence of subluxation or lateral instability, subluxation or dislocation, locking, significant limitation of ROM, nonunion or malunion.  Further the examiner did not find, nor are there indications that the Veteran experiences, additional functional loss due to pain, weakness, excess fatigability, or incoordination due to repeated use during flare-ups.  See Deluca, 8 Vet. App. 202 (1995).  

The Board notes that the Veteran's complaints of pain and swelling have been taken into consideration in this decision as characteristic of DJD.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for Veteran's left knee disability at this time.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, a comparison is made between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).  See also Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)(referral for extra-schedular rating based upon the combined effects of multiple service-connected disabilities, when not captured by the schedular rating criteria).

In this case, the evidentiary record does not show any manifestations or functional impairment due to the Veteran's left knee DJD not encompassed by the scheduler criteria.  Additionally, the Veteran has not asserted, and evidence does not suggest that the combined effect of the Veteran's service-connected disabilities create such an exceptional circumstance as to render the scheduler rating criteria inadequate.  Accordingly, referral of this case for extra-schedular consideration is not warranted. 

There also is no evidence suggesting that the Veteran's left knee condition, with or without his other service connected disabilities, makes him unable to secure or follow a substantially gainful occupation and, in fact, the Veteran currently is employed.  Therefore, the record does not directly or indirectly raise a claim for total disability rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating, in excess of 10 percent, for left knee degenerative joint disease (DJD), as secondary to service-connected right knee status post medial meniscectomy, is denied.



____________________________________________
MICHELLE. L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


